Title: To Benjamin Franklin from H. Sykes, 13 March 1779
From: Sykes, H.
To: Franklin, Benjamin


Sir
Place du Palais Royal le 13 Mars 1779.
As you Seem’d desirous to know the Particulars Relatif to a Small Globe about Which I had the Honour of Writing to you Some time Ago, I now take the Liberty of inclosing a Letter from Mr. Haywood Which will Explain the Whole Matter to you.
I am Sir, with much Esteem Your Most Obedient and Most humble Servant
H Sykes

P.S. I have in my Warehouse, Whatever is most curious in Opticks, and Mathematicks, made By Dollond, and Ramsden, of London—

  
Addressed: A Monsieur / Monsieur Franklin, / Deputé des Etats Unies de / L’Amerique / á Passy
Notation: h Sykes Paris 13 mars 1779.
